Case 7:15-cv-00456-MFU-RSB Document 205 Filed 08/20/21 Page 1 of 1 Pageid#: 2099




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

   RACHAEL L. COOK,                                  )
                                                     )
                           Plaintiff(s)              )
                                                     )
   v.                                                )   Civil Action No. 7:15CV00456
                                                     )
   JOHN RICHARD BLAZER,                              )
                                                     )
                            Defendant(s).            )


                                CLERK’S ENTRY OF DEFAULT

         The above action was filed in this Court on 8/25/2015. The Defendant(s) John Richard
  Blazer was served on the following dates, and the Plaintiff has provided to the court an affidavit
  and/or other evidence demonstrating proper service of the complaint on Defendant(s):


   John Richard Blazer                               8/3/2015


         The time for the defendant(s) to appear, answer or otherwise defend having expired, the
  undersigned Clerk does hereby enter default as to the following defendant(s):
                                            John Richard Blazer


         See Federal Rules of Civil Procedure, Rule 55(a).
         Copies of this Entry of Default shall be provided to all counsel of record and to the
  Defendant(s).


                                          This 20 day of August, 2021

                                          JULIA C. DUDLEY, CLERK


                                          By:    s/ Name
                                                 Deputy Clerk
